Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered March 23, 1999, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s challenges to the prosecutor’s opening statement and summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that in this case involving the burglary of a church’s parish house and the theft of property that included religious articles, the prosecutor’s brief, record-based references to the religious aspect of the crime were not inflammatory and did not deprive defendant of a fair trial (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied — US —, 122 S Ct 224). Concur — Williams, J.P., Mazzarelli, Andrias, Lerner and Marlow, JJ.